DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on April 13, 2021. Amendments to claims 6, 13, 16 and 19, cancellation of claims 8 and 14 have been entered by the Examiner. Claims 6, 7, 9-13, and 15-19 are pending, of which claims 15-19 are withdrawn from consideration as being drawn to a non-elected invention. Applicants are respectfully requested to cancel the non-elected withdrawn claims 15-19 in their reply to this office action. Claims 6, 7, and 9-13 have been examined. The rejections, Allowable Subject matter, and response to arguments are stated below.

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claims 6, 7, and 9-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Claim 6 recites the limitation “a Fibonacci analysis engine configured to identify an allocation of short-term assets within the assets in A” (emphasis added). The term “Fibonacci analysis engine” is not a well-known term in the art nor has it been defined in the Specification for one of ordinary skill in the art to understand and practice. The paragraphs have not been numbered in the specification. Hence, it is not clear what pages of the specification, the 
Claim 7 recites the limitation “wherein the information identifying present assets includes information identifying investments in one or more of hedge funds, commodities, venture capital, leveraged buyouts, managed futures, and or real estate” (emphasis added). It is not clear what the Applicants mean by this limitation especially the emphasized portions. On page 10 of the Applicant’s response of April 13, 2021, in trying to explain the term “managed futures” the Applicant has provided three different explanations of the term namely “a strategy whereby a professional manager assembles a diversified portfolio of futures contracts”, “an investment where a portfolio of futures contracts is actively managed by professionals” and “investing in futures under the guidance of an active fund manager”. Hence, it is not clear if the term “managed futures” refers to “a strategy” or “an investment” or “the process of investing”. In view of these ambiguities, the scope of the claims is unclear. Clarification is required. 
Similarly, claim 13 recites the limitation “wherein the Fibonacci analysis engine is configured to perform a Fibonacci Retracement to identify a strategy for the allocation of short term assets”. The terms “Fibonacci analysis engine” and “Fibonacci Retracement” are not a well-known terms in the art nor have these been defined in the Specification for one of ordinary skill in the art to understand and practice. The paragraphs have not been numbered in the specification. Hence, it is not clear what pages of the specification, the paragraphs [0112] – [0114] and [0133] – [0134] correspond to. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is not clear what the Applicants mean by this limitation especially the emphasized portions. Clarification is required. 

	The rejections given below are interpreted in light of 35 U.S.C. § 112 rejections discussed above.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 6, 7, and 9-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) a system for obtaining alternative investment assets within an investment portfolio which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice (including hedging and mitigating risk) as well as commercial interactions including agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 6 is directed to a system. 
	Step 2A – Prong one: The limitations of “a data storage unit storing an investment policy statement, the investment policy statement including investor-provided information comprising information identifying present assets and a risk tolerance level, the information identifying present assets including percentage and classification of equities assets, percentage and classification of fixed income assets, and percentage and classification of alternative investment assets; an allocation engine configured to consider the investment policy statement and calculate a different combination of assets, comprised of an equities variable (E), a fixed income variable (F), and an alternative investment variable (A) in a ratio E:F:A, based on historical data and the investment policy statement, and select one or more alternative investments as assets in A by: accessing a list of alternative investment assets, wherein each of the alternative investment assets on the list of alternative investment assets has a cycle, creating a filtered list by removing from the list of alternative investment assets one or more alternative investment assets based on one or more of their age, whether they are load-waived or not, whether they are inverse, or their Morningstar categorization, determining, based on historical data, where one or more filtered alternative investment assets are in their cycle, -2-Docket No.: 145181.00111determining a preferred cycle period based on the investment policy statement, and selecting the one or more selected alternative investment assets that are in a point in their cycle that corresponds with the preferred cycle period; and a risk tolerance engine configured to identify a risk tolerance parameter based on the risk tolerance level of the investment policy statement and apply the risk tolerance parameter to adjust the ratio of the combination of assets E:F:A; a behavioral analysis engine configured to perform a behavioral analysis which includes a review of market sentiment for the selected assets in A, and adjust at least one of the ratio E:F:A or the selection of assets in A based on the analysis and the investment policy statement; a Fibonacci analysis engine configured to identify an allocation of short-term assets and an allocation of long-term assets within the assets in A and adjust at least one of the ratio E:F:A or the selection of assets in A based on the allocation of short-term assets and the investment policy statement; a processing unit configured to compile a portfolio construction comprised of a tripartite asset allocation of fixed income, equities, and one or more alternative investment assets based on the output of the allocation engine, the risk tolerance engine, the behavioral analysis engine, and the Fibonacci analysis engine; a manager selection tool configured to query a database and identify one or more alternative investment asset managers for selection of the one or more alternative investment assets of the tripartite asset allocation; and a client terminal configured to receive the investment policy statement, wherein the client terminal comprises a graphical display, the graphical display configured to display the -3-Docket No.: 145181.00111portfolio construction and the one or more alternative investment asset managers for the at least one alternative investment asset” as drafted, when considered collectively as an ordered combination, without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as a fundamental economic practice (including hedging and mitigating risk) as well as commercial interactions including resolution of agreements in the form of contracts. 
	The Applicant’s specification in pages 2-3 mentions, “The purpose of the present invention is twofold. First, alternative investments are used to diversify. Diversification is a means to lower risk or standard deviation….. By diversifying and owning different types of securities that do not move in lockstep together, risk will most likely be reduced…. Alternative investments can offer better diversification than traditional asset classes such as equities or fixed income. Alternative investments can also be long and short at the same time as seen with hedge funds, for example selling short or buying protective puts can guard against a decline in price of security or index. To an extent, alternative investments enable an investor to better manage or control risk.” Hence, the claims fall under the abstract class of fundamental economic practice (including hedging and mitigating risk). Secondly, asset allocation also falls under the abstract class of commercial interactions including resolution of agreements. Allocating assets in accordance with an investment policy is indeed fulfilling agreements. Hence, the claims fall under the abstract category of methods of organizing human activity. That is, other than, the engines and a processing unit, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The engines and the manager selection tool are broadly interpreted to correspond to generic software suitably programmed to perform the associate functions. The client terminal comprising a graphical display is interpreted to correspond to a generic computer terminal. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of the engines and processing unit to perform all the steps. A plain reading of Figures 1-2 and descriptions in at least associated pages including pages 29-30 reveals that the processing unit may be generic devices such as a personal computer (PC), server-based computer, main frame, server, microcomputer, minicomputer, laptop, personal data assistant (PDA), smartphone (iPhone, Android), tablet, processor, including wireless and/or wireline varieties thereof, and/or any other portable electronic device capable of configuration for receiving, storing and/or processing data for standalone application and/or over a networked medium or media suitably programmed is used execute the claimed steps. The engines and the manager selection tool are broadly interpreted to correspond to generic software suitably programmed to perform the associate functions. The client terminal comprising a graphical display is interpreted to correspond to a generic computer terminal. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The engines, the manager selection tool, the client terminal and the processing unit in all the steps are recited at a high-level of generality (i.e., as a generic processing unit performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 6 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processing unit, a manager selection tool, a client terminal and generic engines to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 6 is not patent eligible. 
Dependent claims 7, and 9-13, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claim 7, the step “wherein the information identifying present assets includes information identifying investments in one or more of hedge funds, commodities, venture capital, leveraged buyouts, managed futures, and or real estate” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step describes the data used in the underlying process.  
	In claims 9 and 11-13, the steps “wherein the risk tolerance engine is configured to measure a Value at Risk parameter for each selected alternative investment to determine whether to adjust the ratio of the combination of assets E:F:A; wherein the review of market sentiment includes obtaining a present index value and the behavioral analysis engine is configured to adjust at least one of the ratio E:F:A or the selection of assets in A based on the present index value; wherein the behavior analysis engine is configured to obtain information indicative of market sentiment using natural language processing and the review of market sentiment includes analyzing the information indicative of market sentiment; wherein the Fibonacci analysis engine is configured to perform a Fibonacci Retracement to identify a strategy for the allocation of short term assets” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.  
In claim 10, the step “wherein the Value at Risk parameter includes one or more of Value at Risk, modified Value at Risk, conditional Value at Risk, or modified conditional Value at Risk” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step describes the variables estimated in the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Allowable Subject Matter
6.	Claims 6, 7, and 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and under 35 U.S.C. 101, set forth in this Office action.
	The statement of reasons for the indication of allowable subject matter over prior art was already discussed in the Office action mailed on January 13, 2021 and hence not repeated here.   

Response to Arguments
7.	In response to Applicants’ arguments, on pages 9-12 of the remarks addressing the rejections under 112(b), the Examiner would like to point out that these arguments have been addressed in the rejection itself. 

In response to Applicants arguments on pages 13-21 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details of the rejection are repeated here. 
In response to Applicants arguments on pages 14-17 of the Applicant’s remarks that the present claims are patent eligible under Step 2A, prong two because they recite a combination of elements that integrates the purported abstract idea into a practical application, the Examiner respectfully disagrees. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-2 and descriptions in at least associated pages including pages 29-30 reveals that the processing unit may be generic devices such as a personal computer (PC), server-based computer, main frame, server, microcomputer, minicomputer, laptop, personal data assistant (PDA), smartphone (iPhone, Android), tablet, processor, including wireless and/or wireline varieties thereof, and/or any other portable electronic device capable of configuration for receiving, storing and/or processing data for standalone application and/or over a networked medium or media suitably programmed is used execute the claimed steps. The engines and the manager selection tool are broadly interpreted to correspond to generic software suitably programmed to perform the associate functions. The client terminal comprising a graphical display is interpreted to correspond to a generic computer terminal. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The engines, the manager selection tool, the client terminal and the processing unit in all the steps are recited at a high-level of generality (i.e., as a generic processing unit performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	The features in the claims and those recited on pages 15-6 of the remarks such as “accessing a list of alternative investment assets, wherein each of the alternative investment assets on the list of alternative investment assets has a cycle, creating a filtered list by removing from the list of alternative investment assets one or more alternative investment assets based on one or more of their age, whether they are load-waived or not, whether they are inverse, or their Morningstar categorization, determining, based on historical data, where one or more filtered alternative investment assets are in their cycle, determining a preferred cycle period based on the investment policy statement, and selecting the one or more selected alternative investment assets that are in a point in their cycle that corresponds with the preferred cycle period ..... compiling a portfolio and displaying a portfolio construction and one or more alternative investment asset managers for alternative investment asset selection that correspond with an investor's goals …. using a set of specific rules in the allocation engine, “that is then used and applied to created desired results" of a selection of one or more alternative investment assets, and, based on that, one or more alternative investment asset managers for alternative investment asset selection that correspond with an investors goals …. filtering out alternative investments assets based on a list of criteria and then choosing an alternative investment asset based on where that alternative investment asset is in its cycle” may at best, be characterized as an improvement in the abstract idea of obtaining alternative investment assets within an investment portfolio. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). 
	The Examiner does not see the parallel between the claims of the instant case and those of McRo. In McRo, the patents relate to “automating part of existing 3D animations of a character’s facial expressions and synchronize those expressions to the actual speech”, which were to be done manually before the issuance of the patent. The claims were directed to a patentable technological improvement over the existing, manual 3D animation techniques by using “limited complex set of rules specifically designed to achieve an improved technological result” thus providing "unconventional" practices than used in a conventional industry practice. Hence, the claims in McRo were patent eligible because they recited significantly more than an abstract idea. In McRo, the use of rules resulted in an improvement in the animation technology. Whereas, the applicants are using rules to improve an abstract idea. Selecting and allocating alternative investment assets in an investor’s portfolio based on investor’s goals is a business problem not a technological problem. The Applicants have used business rules in their solution to this business problem. McRo’s invention was a technological solution to a problem rooted in technology. Whereas the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicants arguments are not persuasive. 
In response to Applicants arguments on pages 17-21 of the Applicant’s remarks that the present claims are patent eligible under Step 2B, because the claims recite additional elements that amount to significantly more than a judicial exception, the Examiner respectfully disagrees. 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the engines, the manager selection tool, the client terminal and the processing unit to perform the steps, recited in the claims, amount to no more than mere instructions to apply the exception using a generic computer component. As discussed in the rejection, the engines (including the allocation engine) and the manager selection tool are broadly interpreted to correspond to generic software suitably programmed to perform the associate functions. Alternative investments that move in waves is not a new concept. For instance, cyclical stocks or shares of cyclical companies tend to move in waves according to the economic cycles or business cycles. Selection of such investments is old and well known. Hence, addition of an allocation engine to make such selections only improves the abstract idea of filtering out alternative investments assets based on a list of criteria and then choosing an alternative investment asset based on where that alternative investment asset is in its cycle. 
	Similarly, identifying one of more alternative investment asset managers for selection of the one or more alternative investment assets is a routine and conventional business problem. The Applicants are using computers, appropriately programmed, as a tool in its ordinary capacity to solve this business problem. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Similarly using a terminal to display results and documents is a conventional function of a computer terminal. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The Examiner does not see the parallel between the Applicant’s claims and that of claim 2 of Example 21 (Claim 2 hereinafter). In claim 2, an improvement in technology was identified to indicate significantly more elements in the claims. In claim 2, the claimed invention addressed the Internet centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. This is addressed by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online. These are meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings. Therefore, the claim 2 recites patent eligible subject matter. In Applicant’s claimed invention, the features such as “displaying results (for example, displaying the -3-Docket No.: 145181.00111portfolio construction and the one or more alternative investment asset managers for the at least one alternative investment asset) is a conventional function of a computer display and hence is not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. In claim 2 there was a technological solution to a technological problem. Whereas the Applicant’s invention is a business solution, using computers, to a problem rooted in an abstract idea. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed elements of the computer system is somehow made more efficient or that the manner in which the processing unit carries out its basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the business decisions relating to “storing an investment policy statement, accessing a list of alternative investment assets and filtering using rules, selecting one or more selected alternative investment assets based on more rules, identifying a risk tolerance parameter, performing a behavioral analysis and making further adjustments in the selection, identifying an allocation of short-term assets and an allocation of long-term assets based on Fibonacci analysis, compiling a portfolio construction based on criteria, identifying alternative investment asset managers for selection of the one or more alternative investment assets, and displaying the results of the analysis and selection” in the context of obtaining alternative investment assets within an investment portfolio, for which the computer is used as a tool in its ordinary capacity. The abstract concepts in the Applicant’s claims are similar to the abstract concepts such as collecting information, analyzing it, and displaying certain results of the collection and analysis (See Electric Power Group v. Alstom S.A.), generating a second menu from a first menu and sending the second menu to another location (See Apple Inc. v. Ameranth, Inc.), delivering user-selected content to computer devices (See Affinity Labs v. Amazon.com). The Applicant’s computer system is merely a platform on which the abstract idea is implemented.  Hence, the claims do not recite significantly more than an abstract idea.
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 		 
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
	(a) Ward, Andrew (US Pub. 2015/0324918 A1) discloses a method and systems for collaborative portfolio optimization comprising aggregating, in a server, data associated with portfolios of investments of an online community of users; determining, using the server, performance and risk of each portfolio; and generating, using the server, user interfaces presented on clients that enable users to: filter, compare and follow portfolios of other users based on portfolio performance and risk; add portfolios being followed into target portfolios; and select percentage weightings of portfolios being followed that are added into the target portfolios
	(b) Renshaw, Anthony (US Pub. 2014/0108295 A1) discloses quantitative construction of investment portfolios of securities such as stocks, bonds, or the like using optimization is addressed. More specifically, during optimization, constraints on non-target factor exposures are automatically converted to constraints on the exposure of the projections of the non-target factors that are orthogonal to a specified target factor. The target factor may be the implied alpha of a reference portfolio, such as a traditional minimum risk portfolio. Such constraints may be utilized to produce portfolios with superior performance to those produced with traditional factor exposure constraints. 
	 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

April 15, 2021